IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-20183
                           Summary Calendar



UNITED STATES OF AMERICA

                Plaintiff - Appellee

     v.


GLEN EARL GREATHOUSE

                Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-00-CR-657-ALL
                      --------------------
                       September 18, 2001

Before KING, Chief Judge, and JOLLY and DeMOSS, Circuit Judges.

PER CURIAM:*

     Glen Earl Greathouse (“Greathouse”) appeals his conviction

for being a felon in possession of a firearm possessed in and

affecting interstate commerce, in violation of 18 U.S.C.

§§ 922(g)(1) and 924(a)(2).    He contends that the evidence

presented at his trial was insufficient to support the interstate

commerce element of a § 922(g)(1) offense and that this court

should reconsider its jurisprudence regarding the

constitutionality of § 922(g)(1) in light of Jones v. United


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-20183
                                -2-

States, 529 U.S. 848 (2000), and United States v. Morrison, 529
U.S. 598 (2000).   Greathouse also argues that the evidence was

insufficient to establish that he possessed the firearm.

     “This court has repeatedly emphasized that the

constitutionality of § 922(g)(1) is not open to question.”      See

United States v. De Leon, 170 F.3d 494, 499 (5th Cir. 1999).      The

cases cited by Greathouse are distinguishable and do not affect

this determination.

     The standard of review of the sufficiency of evidence to

support a conviction is whether any reasonable trier of fact

could have found that the evidence established the essential

elements of the crime beyond a reasonable doubt.   United States

v. Ortega Reyna, 148 F.3d 540, 543 (5th Cir. 1998).   Possession

of a firearm may be actual or constructive and may be proven by

circumstantial evidence.   United States v. DeLeon, 170 F.3d 494,

496 (5th Cir. 1999).   The evidence presented at Greathouse’s

trial was sufficient to establish that he possessed a firearm.

     Consequently, the judgment of the district court is

AFFIRMED.